Title: To George Washington from Charles Willson Peale, 27 June 1790
From: Peale, Charles Willson
To: Washington, George



Dr Sir
Philad[elphi]a—June 27 [17]90

I wish to be settled near Congress, and my Museum under their Patronage, having just heard that the office of Post master

General is Vacant, if my abilities may be thought sufficient to do justice to such an appointment, I would use my best endeavours to be a faithful servant.
Excuse me if I have made an improper tender of my service to fill such an office. I would not in the smallest matter be troublesome to you, and I wish also to be grateful for past favors. I will only add that my business in the Portrait line in this City, is not sufficient support for my family. I am obliged now to make journeys into Maryland to seek employment, and the thought of an office which would enable me to ⟨i⟩ncrease the Museum to a National Magnitude, by the many opportunities of obtaining articles of Cur[i]osity from every quarter, without the least expence to Congress would I flatter myself be a public benefit.
The fear of trespassing on your time makes me forbear to say many things that croud on my mind on this subject. My Duty to my family sugested this hasty Petition, but whatever is your pleasure shall be agreable to obliged friend

C.W. Peale

